DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed January 18, 2022. The following rejections are maintained:
Claim(s) 1-2 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vissers et al. U.S. Pub. 2017/0279162.
Claims 3-8, 11, 15-19 & 21-23 under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612. 
Claims 9 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Matsui et al. U.S. Pub. 2016/0285128. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Tanaka U.S. Pub. 2012/0115030.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612, and further in view of Zhang et al. U.S. Pub 2016/0118685.
The rejections of claims 1-23 are reiterated as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vissers et al. U.S. Pub. 2017/0279162.
With respect to claim 1, Vissers teaches an anode current collector for a rechargeable electrochemical cell having an SO2 solvent based electrolyte comprising a carbon coated metal, an alloy of two or more metals or a carbon coated alloy of two or more metals (the current collector is a carbon-coated aluminum; [0040]).  With respect to the anode current collector being for rechargeable electrochemical cell having an SO2 solvent based electrolyte, the limitation is an intended use. Although intended uses are considered, they do not impart patentable weight to the device. Therefore, so long as the current collector is capable of performing the function of being for rechargeable electrochemical cell having an SO2 solvent based electrolyte, the limitation is satisfied.
Furthermore, while intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Here, the current collector being for a rechargeable electrochemical cell having an SO2 solvent based electrolyte, does not require structural/compositional differences in the current collector.
With respect to claim 2, the carbon coated metal comprises carbon coated aluminum and/or wherein the alloy comprises a copper-nickel alloy (the current collector is a carbon-coated aluminum; [0040]).  
Therefore, the instant claims are anticipated by Vissers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11, 15-19 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612. 
Vissers teaches an anode current collector as described in the rejection recited hereinabove. With respect to claim 3, Vissers teaches an electrochemical cell comprising, at least, the anode [0014], and the electrolyte [0014], and a cathode [0014].  With respect to claim 4, the cathode comprises one or more elemental transition metals and/or one or more partially oxidized transition metals (CuO, NiO, NiO2, MnO2; [0033]).  With respect to claim 5, at least one of the one or more partially oxidized transition metals is a component of a partially oxidized transition metal compound (CuO, NiO, NiO2, MnO2; [0033]).  With respect to claim 6, at least one of the one or more partially oxidized transition metal compounds is of the form, MyA, where M is a partially oxidized transition metal, A is an oxidizer and y is the ratio of MIA such that said transition metal is in a partially oxidized state (CuO, NiO, NiO2, MnO2; [0033]).  
With respect to claim 7, at least one of the one or more oxidizers, A, is oxygen, nitrogen, sulfur, antimony or cyanide or any combination thereof (CuO, NiO, NiO2, MnO2; A= O; [0033]).  With respect to claim 8, wherein at least one of the one or more partially oxidized transition metal compounds is an oxide, a sulfide, a halide, a cyanide, a nitride or any combination thereof (CuO, NiO, NiO2, MnO2; A= O; [0033]).  With respect to claim 11, at least one of the one or more elemental transition metals comprises Cu (CuO; [0033]).  With respect to claim 15, the SO2 solvent based electrolyte comprises a halide-containing salt additive as an SEI- forming additive (at least to salts where one may include LiCF3SO3; [0044]).  With respect to claim 16, the halide-containing salt additive comprises a fluorine-containing salt additive (at least to salts where one may include LiCF3SO3; [0044]).  With respect to claim 17, the fluorine-containing salt additive comprises Na-DFOB (Sodium-difluoro-oxalato-borate), Li-DFOB (Lithium- difluoro-oxalato-borate), Na-Triflate (Sodium-trifluoromethane-sulfonate), or Li-Triflate (Lithium-trifluoromethane-sulfonate) or a combination thereof (at least to salts where one may include LiCF3SO3; [0044]).  With respect to claim 18, the SO2 solvent based electrolyte comprises a mixture of alkali metal electrolyte salts (at least two of sodium and lithium-based salts; [0044]).  With respect to claim 19, the alkali metal electrolyte salts are lithium and sodium electrolyte salts (at least two of sodium and lithium-based salts; [0044]).  With respect to claim 21, one or more excess non-dissolved/solid alkali halides (LiBr, LiI; [0044]).  With respect to claim 22, the excess non- dissolved/solid alkali halide comprises NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any mixture thereof (LiBr, LiI; [0044]).  With respect to claim 23, the cell further comprises a spacer/separator between the anode current collector and the cathode (Abstract).  
Vissers is silent to SO2 based electrolyte (claim 3).
	However, Zinck teaches that it is well known in the art to employ SO2 based electrolyte in lithium batteries. See paragraphs [0042]- [0043]. 
Vissers and Zinck are analogous art from the same field of endeavor, namely fabricating lithium secondary batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the SO2 based electrolyte of Zinck in the lithium battery of Vissers, in order to increase ion conductivity between electrodes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Matsui et al. U.S. Pub. 2016/0285128. 
	Vissers in view of Zinck teach an electrochemical cell including a copper containing cathode as described in the rejection recited hereinabove (Cu in cathode in Vissers at [0037]).
	Vissers does not expressly disclose: at least one of the one or more transition metal halides comprise CuyBr, CuyI, CuyCl, CuyF, where y is greater than 0.5 or any combination thereof (claim 9); the cathode further comprises one or more alkali halides (claim 12); the one or more alkali halides comprise NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any combination thereof (claim 13); the time of assembly, the alkali halide. transition metal compound molar ratio is greater than 1:0 (claim 14).
Matsui teaches that it is well known in the art employ lithium batteries having a cathode including at least one of the one or more transition metal halides comprise CuyBr, CuyI, CuyCl, CuyF, where y is greater than 0.5 or any combination thereof (CuCl, where y=1; [0035]; claim 9); the cathode further comprises one or more alkali halides (LiCl; [0037]; claim 12); the one or more alkali halides comprise NaF, NaCl, NaBr, NaI, LiF, LiCl, LiBr, LiI, or any combination thereof (LiCl; [0037]; claim 13); the time of assembly, the alkali halide . transition metal compound molar ratio is greater than 1:0 (CuCl2; [0035]; claim 14).
Vissers, Zinck and Matsui are analogous art from the same field of endeavor, namely fabricated lithium batteries. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the transition metal halides, such as CuCl, of Matsui, as cathodic material in Vissers in view of Zinck in order to increase capacity of the positive electrode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612 and further in view of Tanaka U.S. Pub. 2012/0115030.
Vissers in view of Zinck teach an electrochemical cell including a copper containing cathode as described in the rejection recited hereinabove (CuO in cathode in Vissers at [0037]).
However, Vissers does not teach at least one of the one or more partially oxidized transition metal oxides comprises CuyO where y is greater than 1.  
	Tanaka teaches the equivalence of CuO and Cu2O as positive electrode material in lithium batteries. See paragraph [0044].
Vissers, Zinck and Tanaka are analogous art from the same field of endeavor, namely fabricated lithium batteries. 

	Therefore, because these cathodic materials were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cu2O of Tanaka for CuO of Vissers in view of Zinck. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). MPEP 2144.06. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vissers et al. U.S. Pub. 2017/0279162 in view of Zinck et al. U.S. Pub. 2017/0047612, and further in view of Zhang et al. U.S. Pub 2016/0118685.
 Vissers in view of Zinck teach an electrochemical cell including a halide salt containing electrolyte as described in the rejection recited hereinabove (LiAlF4 salt in Vissers at [0044]).
However, Vissers does not teach the alkali metal electrolyte salts comprising a mixture of LiAlCl4 and NaAlCl4.  
	Zhang teaches that it is well known in the art to employ LiAlCl4 and NaAlCl4.  See paragraph [0012]. 
Vissers, Zinck and Zhang are analogous art from the same field of endeavor, namely fabricated lithium batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the LiAlCl4 and NaAlCl4 salts of Zhang, in the electrolyte of Vissers in view of Zinck, in order to increase ion conductivity.

Response to Arguments
Applicant's arguments filed Jan 18, 2022  have been fully considered but they are not persuasive. 
Applicant asserts that Vissers is directed toward the use of more inorganic sequestration agents ([0003], [0017], [0018], [0019]), specifically for the purpose of sequestering transition metal ions. More spherically, nowhere does Vissers state or imply the use of an SO2.  This argument is not persuasive, as claim 1 is drawn to a current collector “for a rechargeable electrochemical cell having an SO2 solvent based electrolyte” which is an intended use. As previously stated above, although intended uses are considered, they do not impart patentable weight to the device. Therefore, so long as the current collector is capable of performing the function of being for rechargeable electrochemical cell having an SO2 solvent based electrolyte, the limitation is satisfied. Furthermore, while intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Here, the current collector being for a rechargeable electrochemical cell having an SO2 solvent based electrolyte, does not require structural/compositional differences in the current collector.
	Applicant asserts that the stated purpose of the use of carbon coated metal is to allow for stable cell cycling by allowing for the smooth Na-over-substrate and Li-over substrate dispositions. This argument is not persuasive, as intended use is considered, but does not impart patetability to a device. The prior art is not required to use the device in the same way or same environment, the device must be cable of performing in the environment. Here, Vissers teaches the same current collector, one that is a carbon coated metal. Thus, the current collector of Vissers can be employed in a battery with an SO2 solvent based electrolyte, and the limitations are satisfied. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722